Ray, Judge,
dissenting.
I respectfully dissent from the affirmance of the trial court’s grant of partial summary judgment to JPay, Inc. (“JPay”) on Gibson Technical Services, Inc.’s (“GTS”) claim of fraud/fraudulent inducement.
We review an appeal from a grant of summary judgment de novo. JarAllah v. Schoen, 243 Ga. App. 402, 403 (1) (531 SE2d 778) (2000). To prevail on a motion for summary judgment, JPay, as the moving party, must show that no genuine issue of material fact exists and that the undisputed facts, viewed in the light most favorable to GTS as the nonmovant, warrant judgment as a matter of law. Id. JPay, as a defendant,
may do this by showing the court that the documents, affidavits, depositions and other evidence in the record reveal that there is no evidence sufficient to create a jury issue on at least one essential element of [GTS’s] case. If the moving party discharges this burden, the nonmoving party cannot rest on its pleadings, but rather must point to specific evidence giving rise to a triable issue.
(Citations and punctuation omitted.) Id.
*86This case arises from GTS’s agreement to install wireless networks and to retrofit and install media kiosks for JPay at correctional facilities around the country. The parties initially discussed an average cost of $30,000 per facility, then later agreed to raise the price to between $40,000 and $50,000 per facility. GTS argues that the work was to be done based on line-item pricing because of variances between facilities and that it was impossible to predict an average cost. The parties did not reduce their discussions to writing.
When JPay failed to pay invoices of more than $1 million related to work at a number of facilities, GTS sued, alleging, inter alia, breach of contract, suit on account, and fraud/fraudulent inducement.4 JPay moved for partial summary judgment only as to the fraud/fraudulent inducement claim, arguing that it could not survive because it was predicated on a future act. The trial court granted JPay’s motion for partial summary judgment. Thus, GTS’s other claims as to breach of contract and suit on account are poised to go before a jury.
Here, GTS as the nonmoving party has pointed to specific evidence giving rise to a triable issue. JarAllah, supra. “The tort of fraud has five elements: a false representation by a defendant, scienter, intention to induce the plaintiff to act or refrain from acting, justifiable reliance by plaintiff, and damage to plaintiff.” (Footnote omitted.) Kilroy v. Alpharetta Fitness, 295 Ga. App. 274, 275-276 (1) (671 SE2d 312) (2008). “To survive a motion for summary judgment in an action for fraud (including fraudulent inducement), a plaintiff must come forward with some evidence from which a jury could find each of the [foregoing] elements.” (Punctuation and footnote omitted.) JarAllah, supra at 403-404 (1).
In its amended complaint and in response to JPay’s motion for summary judgment, GTS argued that JPay knowingly misrepresented its present intent to pay, within 30 days, for the goods and services GTS supplied. GTS supports these contentions by referencing internal documents showing that JPay knew it did not have the financial resources to pay GTS and was dependent on lender financing. GTS also points to deposition testimony showing that JPay had represented to lenders that it could not pay GTS more than $35,000 per site, and argues that this shows that JPay could not have had a present intention to pay GTS because it knew its borrowing capacity was less than the installation cost. GTS also points to a communication between JPay and a lender in which it alleges that JPay misrepresented to the lender the number of invoices that were being paid through financing, thus making it appear that the payments *87were less than $35,000 per site, while representing to GTS that it was paying other invoices in excess of $35,000 per site.
Decided March 28, 2014
Reconsideration denied April 10, 2014.
Greenberg Traurig, David W. Long-Daniels, Michael J. King, C. Whitfield Caughman, Joshua B. Portnoy, Richard J. Valladares, for appellant.
Friedman, Dever & Merlin, H. Michael Dever, for appellee.
While fraud cannot generally be based on instances of misrepresentations as to future events, it may consist of such instances if, when the misrepresentation is made, the promisor knows that the future event will not take place. Apromise made without a present intent to perform is a misrepresentation of a material fact and is sufficient to support a cause of action for fraud.
(Citations and punctuation omitted.) Bowdish v. Johns Creek Assocs., 200 Ga. App. 93, 95 (4) (406 SE2d 502) (1991).
Having reviewed the evidence discussed above in the light most favorable to GTS as the nonmovant, I conclude that GTS presented evidence sufficient that a jury, having found that a contract exists or in the context of a suit on account, could find each element of fraud. As to fraud in the inducement, GTS showed that, based on the deposition evidence, a jury could find that JPay knowingly and falsely represented its ability to pay; that GTS justifiably relied on these representations and thus was induced to continue work on the kiosks and installations; and that GTS was damaged when it did not receive payment for its work. See Kilroy, supra at 279 (1).
I am authorized to state that Judge Dillard and Judge McMillian join in this dissent.

 The fraud claims were added by amendment after the filing of the complaint.